DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
The amendment filed 6/13/22 has been considered and entered.  Claims 3-5,7,8,10 and 15-20 have been canceled.  Claim 27 has been added.  Claims 1,2,6,9,11-14 and 21-27 remain in the application.  

In light of the amendment filed 6/13/22, the following 35 USC 112 rejections have been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,2,6,9,11-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould et al. (2007/0098913) in combination with Stoltenhoff et al. (2008/0254227) or vice versa further in combination with Yamauchi et al. (2016/0156013).
Raybould et al. (2007/0098913) teaches a method of coating a turbine engine component by cold gas dynamic spraying a coating on the component substrate and heating the coating to form an alloy coating thereon (abstract and [0001]).  Raybould et al. (2007/0098913) teaches the cold spraying to include a nickel superalloy [0007].  Raybould et al. (2007/0098913) teaches the heating and holding for a sufficient time to form the alloy and includes about 25C below the melting point of the superalloy and is held for 15 min-1 hour [0023]. 
Raybould et al. (2007/0098913) fails to teach a bond/intermediate layer prior to cold spraying the nickel alloy layer.
Stoltenhoff et al. (2008/0254227) teaches forming a coating on a component whereby a bond coat is formed by kinetic cold spraying and then a top coat is applied by kinetic cold spraying.  The substrate can be a fiber reinforced material, i.e. claimed non-metallic or oxides [0002], the bond/intermediate coat can include metal or metal alloy and the top cover layer can include metals [0012]-[0014]. 
	Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Raybould et al. (2007/0098913) cold spraying process to include a bonding/intermediate layer as evidenced by Stoltenhoff et al. (2008/0254227) or to have modified Stoltenhoff et al. (2008/0254227)  cold spraying process to include the superalloy coatings applied by cold spraying as evidenced by Raybould et al. (2007/0098913) with the expectation of achieving similar success, i.e. cold spraying layers.
Raybould et al. (2007/0098913) in combination with Stoltenhoff et al. (2008/0254227) or vice versa fail to teach the bond coating having high hardness than both the substrate and coating thereon.
Yamauchi et al. (2016/0156013) teaches forming a bond layer having a higher hardness than the substrate and coating improves the adhesion strength of the coating by improving the plastic deformation of the coating on the bond layer as it is “softer” than the bond layer [0034]-[0038].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Raybould et al. (2007/0098913) in combination with Stoltenhoff et al. (2008/0254227) or vice versa process to include a bond layer that is harder than both the substrate and coating as evidenced by Yamauchi et al. (2016/0156013) with the expectation of achieving improved adhesion of the subsequent coating.
Regarding claim 1, Yamauchi et al. (2016/0156013) teaches the bond/intermediate layers and substrate are the bond/intermediate layer be harder than the substrate.   
Regarding claim 2, the Examiner takes the position that the difference between the Vickers hardness of the bond material relative to the substrate would be a matter of design choice optimized by one practicing in the art absent a showing of criticality thereof.  Yamauchi et al. (2016/0156013) teaches Vickers hardness of 100Hv or less for substrate and 100 Hv or more for bond coating [0035],[0038].
	Regarding claims 14 and 26, Raybould et al. (2007/0098913) teaches turbine engine parts which are known structural components and suggested to include the engine block [0001].
Regarding claim 6, Stoltenhoff et al. (2008/0254227) teaches the intermediate layer to be a metal or an alloy [0012].  Yamauchi et al. (2016/0156013) teaches bonding layer to be metal or metal alloy [0031].
Regarding claim 7, Raybould et al. (2007/0098913) teaches the coating to be a superalloy which comprises several metals [0019].
Regarding claim 9, Raybould et al. (2007/0098913) teaches the coating to be a superalloy including nickel superalloy [0019].
Regarding claims 11-12, Raybould et al. (2007/0098913) teaches after the coating performing a heating step [0023].   
Regarding claim 13,21 and 25, Stoltenhoff et al. (2008/0254227) teaches grinding intermediate layer prior to cold spraying to level out unevenness from the proceeding processes and having a thickness of 0.5-2mm of the intermediate layer [0021]. Yamauchi et al. (2016/0156013) teaches bond layer to be 5mm or less [0037]
Regarding claim 22, Stoltenhoff et al. (2008/0254227) fails to explicitly teach the cover layer thickness, however, the Examiner takes the position that this would be a matter of design choice by one practicing in the art absent a showing of criticality thereof.  In addition, Stoltenhoff et al. (2008/0254227) teaches a thickness of 0.5-2mm for intermediate layer and hence this thickness would be suggestive of the cover layer as well.  Yamauchi et al. (2016/0156013) teaches coating of 700 microns (0.7 mm or 
Regarding claims 23 and 24, Raybould et al. (2007/0098913) teaches after the coating performing a heating step and holding up to more than 1 hour for a first and second holding period which would be more than 2 hours and suggestive of more than 4 hours [0023].
Regarding claim 27, claimed limitation. Regarding the temperature of heating in claim 27, Raybould et al. (2007/0098913) teaches heating at temperatures of 600C [0026] while Stoltenhoff et al. (2008/0254227) teaches CERMET (metal carbide coatings) which are known to have melting temperatures of around 500C. In addition, the heating temperature would be a result effective variable dependent upon the coating materials and hence would be a matter of design choice and a optimized by one skilled in the art absent a showing of criticality thereof.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,2,6,9,11-14 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art fails to teach the bond coating to be harder than the top coating as well as the substrate and Stoltenhoff et al. (2008/0254227) teaches intermediate/bond layer that is stable compared to cover layer and hence would not suggest a bond layer that is harder than the coating layer.
Yamauchi et al. (2016/0156013) teaches improved adhesion when the bond layer is harder than the substrate and also teaches importance of using a bond coating when coating a soft substrate with a soft coating.  Hence, Yamauchi et al. (2016/0156013) teaches the bondscoat to be harder than both the substrate and coating by improving plastic deformation and reducing oxide formation leading to peeling of coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715